Exhibit 10.1

April 24, 2018

Darin Hammers

5420 Feltl Road,

Minnetonka, Minnesota 55343

Dear Darin:

This letter, upon your signature, will serve as the Separation and Release of
Claims agreement (this “Release”) between you, Cogentix Medical, Inc., a
Minnesota corporation (“Cogentix”) and Laborie Medical Technologies, Corp., a
Delaware corporation (“Laborie”) (Cogentix and Laborie and their respective
affiliates, collectively, the “Companies”) on the terms of your separation from
service at Cogentix:

 

  1. Separation from Service. You are separated from service as Senior Vice
President and Chief Financial Officer of Cogentix, effective as of April 24,
2018 (the “Termination Date”). As of the Termination Date, you will cease to be
an employee, officer, and director of Cogentix and any of its subsidiaries for
which you hold any positions. For the avoidance of doubt, you will cease to
provide any services to Cogentix and its subsidiaries as of the Termination
Date, except as specifically required by this Release. Your separation from
service will be treated as a termination without “cause” for all purposes,
including for purposes of all compensation and benefit plans, policies,
agreements, and arrangements for Cogentix and its subsidiaries in which you
participate or to which you are a party (the “Cogentix Arrangements”).

 

  2. Separation Benefits. In consideration for your signing and not timely
revoking this Release, you will be entitled to the following benefit (the
“Separation Benefit”):

 

  a. a lump sum cash payment of $701,250 (representing the severance payment
pursuant to Section 12 of your Employment Agreement, dated July 11, 2016 (the
“Employment Agreement”, a copy of which is attached as Exhibit A”)), to be paid
on Cogentix’s first regularly scheduled payroll date following the Release
Effective Date.

 

  3. Accrued Benefits. In addition to the Separation Benefit and regardless of
whether you sign this Release, upon the Termination Date, you will also be
entitled to the following accrued amounts and benefits (the “Accrued Benefits”):

 

  a. if you qualify for and timely elect continued coverage under Cogentix’s
group medical plan and/or group dental plan pursuant to Section 4980B of the
Code (“COBRA”), reimbursement, on a monthly basis, of the amount you pay for
such COBRA continuation coverage for a period not to exceed twelve (12) months
following the Termination Date, within twenty (20) days of your request for
reimbursement;



--------------------------------------------------------------------------------

  b. a lump sum cash payment of $35,416.67 (representing a payment in lieu of
termination notice pursuant to Section 11 of the Employment Agreement), to be
paid on April 27, 2018; and

 

  c. a lump sum cash payment of $42,436.65 (representing your accrued but unused
vacation through the Termination Date), to be paid on April 27, 2018.

 

  4. No Other Benefits. The Accrued Benefits represent all amounts owed to you
(absent this Release) upon your separation from service with Cogentix, and
include payment for all outstanding amounts, reimbursements, and payments that
are owed to you by Cogentix or any of its subsidiaries as of the Termination
Date, except for reimbursements of certain travel and other expenses incurred
through the Termination Date, which you will submit in a final expense report by
May 7, 2018 and which will be paid to you in accordance with Cogentix’s expense
reimbursement policy. The Separation Benefit is in excess of any amounts owed to
you but for your execution of this Release. Except as specifically provided in
this Release and except for payments in respect of Cogentix stock, stock
options, and restricted shares that you may be entitled to pursuant to the
Agreement and Plan of Merger, dated as of March 11, 2018, by and among LM U.S.
Parent, Inc., Camden Merger Sub, Inc., and Cogentix (the “Merger Agreement”),
you will not be entitled to any further compensation or benefits from any of the
Companies after the Termination Date.

 

  5. In return for the consideration of the Separation Benefit, to which you
agree you are not otherwise entitled and the Accrued Benefits, you hereby
covenant not to sue and fully and forever release and discharge the Companies
and their officers, directors, shareholders, agents, members, attorneys,
employees, former employees, and representatives, affiliates, predecessors,
successors, subsidiaries, members, related entities and their directors,
officers, employees, agents, and representatives (hereinafter collectively
referred to as the “Released Parties”) from any and all claims, demands,
damages, liens, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, judgments, orders or liabilities of whatever kind or
nature in law, equity or otherwise, whether now known or unknown, whether
asserted or not asserted, which you may have through the date that this Release
is signed, arising out of or in connection with your employment with the
Companies and/or your separation from employment with the Companies (the
“Released Claims”). These Released Claims include, but are not limited to,
claims arising under federal, state, and local statutory or common law, and the
law of contract and tort. These Released Claims further include, but are not
limited to, any claims you may have under the Age Discrimination in Employment
Act, as amended, the Americans with Disabilities Act, as amended, the Fair Labor
Standards Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, and the Minnesota Payment of Wages Act.

 

2



--------------------------------------------------------------------------------

  6. You agree that, except as required or expressly permitted by law, you will
not do or say anything that a reasonable person would expect at the time would
have the effect of diminishing or constraining the goodwill and good reputation
of the Released Parties, and you will not disparage or seek to injure the
reputation of the Released Parties. This Release does not in any way restrict or
impede you from exercising protected rights to the extent that such rights
cannot be waived by agreement, or from complying with any applicable law or
regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by the law, regulation, or order. You must promptly provide written
notice of any such order to Cogentix. Unless required by law, you also agree to
the following:

 

  a. You will not disclose or use any information regarding the Released
Parties’ “confidential information” (as defined in the Team Member
Confidentiality, Inventions, Non-Compete and Non-Solicitation Agreement that you
previously entered into with Cogentix (the “Confidentiality Agreement”), a copy
of which is attached as Exhibit B), with such definition of “confidential
information” being extended to all of the Released Parties.    

 

  b. You agree that you have returned or will return by the Termination Date any
property or assets of the Companies and assigns, including but not limited to
keys, records, computers, peripherals, computer files and disks, notes,
memoranda, models, inventory and equipment and every item and every document
(including any items, documents, material or information that is stored,
maintained, or accessible by electronic or computerized means, and which may be
further described below) in your possession or control that is the Companies’
property or contains the Companies’ information, in whatever form.

 

  c. Cogentix has provided you with the following notice of immunity rights in
compliance with the requirements of the Defend Trade Secrets Act of 2016: (i)
you will not be held criminally or civilly liable under any federal, state, or
local trade secret law for the disclosure of confidential information that is
made in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, (ii) you will not be held criminally or civilly liable under
any federal, state, or local trade secret law for the disclosure of confidential
information that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal, and (iii) if you file a
lawsuit for retaliation by the Companies for reporting a suspected violation of
law, you may disclose the confidential information to your attorney and use the
confidential information in the court proceeding, as long as you file any
document containing the confidential information under seal, and do not disclose
the confidential information, except pursuant to court order.

 

  7.

You acknowledge that the provisions of Paragraph 6 are of unique and substantial
value to the Companies, and that in the event that you breach any of the
provisions of Paragraph 6, the Companies shall have the right to immediately
obtain an injunction or decree of specific performance from any court of
competent jurisdiction to restrain you

 

3



--------------------------------------------------------------------------------

  from violating such provisions or to compel you to perform such undertakings
or agreements. You agree that monetary relief cannot remedy a breach of the
provisions of Paragraph 6, and therefore an injunction is justifiable. Even if
any violation occurs by you and regardless of whether the Companies obtain
legal, equitable or other relief against you, you agree that you will remain
subject to all of the terms of this Release.

 

  8. This Release affects important rights and includes a release of any and all
claims arising out of any alleged violations of your rights while employed,
including, but not limited to, any claims under the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq. Because this Release
affects important rights, you are advised to consult with an attorney prior to
executing this Release.

 

  9. You have twenty-one (21) days from the date you receive this Release to
fully review and consider whether or not you wish to agree to all of its terms
and conditions and to advise the Cogentix of the same. You may take as much of
that time as you wish before signing, but in no event should you sign this
agreement prior to April 24, 2018, your last day of employment. To accept the
terms of this Release, please date and sign this Release and return it to:
Cogentix Medical, Inc., Human Resources, Attn: Karly Sybrant, 5420 Feltl Road,
Minnetonka, Minnesota 55343.

 

  10. You are advised that should you sign this Release, accepting its terms and
conditions, you will have a period of seven (7) days from the date of acceptance
to change your mind and revoke this Release. If you decide to revoke this
Release, then you must deliver written notice to Cogentix Medical, Inc., Human
Resources, Attn: Karly Sybrant, 5420 Feltl Road, Minnetonka, Minnesota 55343,
within such 7-day period. The other terms and conditions contained herein will
not be enforceable by the parties hereto until the expiration of this seven
(7) day period (the date after the expiration of this period to be the “Release
Effective Date”).

 

  11. You represent that you have no pending claims against any of the Released
Parties.

 

  12. You agree and acknowledge that none of the Released Parties have made any
representations regarding the tax consequences of any funds received pursuant to
this Release.

 

  13. This Release shall not in any way be construed as an admission by any of
the Released Parties that they acted wrongfully with respect to you or that you
have any rights against any of these persons.

 

  14. The provisions of this Release are severable and if any part of it is
found to be unenforceable the other provisions shall remain fully and validly
enforceable. In the event of a dispute hereunder, the language of all valid
provisions of this Release shall be interpreted in accordance with its fair
meaning and shall not be interpreted either for or against any of the parties
hereto on the ground that such party drafted or caused to be drafted this
Release or any part hereto.

 

  15. No breach of any provision or provisions of this Release by any party
hereto can be waived unless done so expressly and in writing. Express waiver of
any one breach shall not be deemed a waiver of any other breach of the same
provision or any other provision of this Release.

 

4



--------------------------------------------------------------------------------

  16. This Release contains the full understanding between you, Cogentix and
Laborie concerning your separation from service with Cogentix and its
subsidiaries. For the avoidance of doubt, this Release will not cancel or
otherwise supersede any contractual or similar restrictions on your
post-employment activities, including under the Confidentiality Agreement, or
any rights you have as an officer or director of Cogentix or any of its
subsidiaries pursuant to and in accordance with Section 6.5 of the Merger
Agreement. This Release may not be amended without the prior written consent of
the party hereto affected, and no consent will be effective unless it
specifically identifies the term(s) of this Release that are being amended.

 

  17. This Release is personal to you and without the prior written consent of
Cogentix and Laborie will not be assignable by you otherwise than by will or the
laws of descent and distribution. The Companies may assign their rights and
obligations under this Release and this Release will inure to the benefit of and
be binding upon the Companies and their successors and assigns.

 

  18. You agree that this Release shall be governed by and construed in
accordance with the law of the State of Minnesota, without regard to its choice
of law principles. Subject to any applicable arbitration or similar agreement
between you and Cogentix then in effect, for purposes of resolving any dispute
that arises directly or indirectly from the relationship of the parties hereto
evidenced by this Release, the parties hereto submit to and consent to the
exclusive jurisdiction of the State of Minnesota, and any related litigation
will be conducted solely in the courts of Hennepin County, Minnesota or the
federal courts for the United States for the District of Minnesota, where this
Release is made and/or to be performed, and no other courts.

 

  19. You acknowledge that you voluntarily enter into this Release with a full
and complete understanding of its terms and legal effect. You represent that you
were advised to consult with legal counsel about the provisions of this Release
before signing below.    

Darin, Cogentix would like to thank you for your service, and we wish you every
success in your future endeavors.

[Signature page follows.]

 

5



--------------------------------------------------------------------------------

/s/ Brett Reynolds

Representative of Cogentix Medical, Inc. Dated: April 24, 2018

/s/ Michael Frazzette

Representative of Laborie Medical Technologies, Corp. Dated: April 24, 2018

PLEASE READ CAREFULLY. THIS SEPARATION AND GENERAL RELEASE INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS THROUGH THE DATE OF YOUR SIGNATURE

 

Accepted and agreed to:

/s/ Darin Hammers

Darin Hammers Dated: April 24, 2018



--------------------------------------------------------------------------------

Exhibit A

 



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This Employment Agreement (together with any Exhibits hereto, this “Agreement”)
is made and entered into effective this 11th day of July, 2016, between Cogentix
Medical, Inc., a Minnesota corporation (the “Company”) and Darin Hammers (the
“Executive”) (each a “Party” and together the “Parties.”).

WHEREAS, the Company is a global medical company that provides proprietary,
innovative technologies to specialty markets including urology, gynecology,
bariatric medicine, critical care, gastroenterology, otolaryngology, and
pulmonology; and

WHEREAS, the Company and the Executive desire to set forth in this Agreement the
terms under which Executive will serve as President and Chief Executive Officer
of the Company.

NOW, THEREFORE, in consideration of the premises, the mutual agreements set
forth below and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:

1. EMPLOYMENT. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts the Company’s offer to serve, as President and Chief
Executive Officer of the Company. The Executive shall have the responsibilities,
duties and authority reasonably afforded to and expected of the President and
Chief Executive Officer of similar businesses and will report directly to the
Company’s Board of Directors. The Executive agrees to devote the Executive’s
full business time, attention and efforts to promote and further the business of
the Company. The Executive will faithfully adhere to, execute and fulfill all
policies established by the Company’s Board of Directors. The Executive also
agrees to serve as a director of the Company (without additional consideration
other than provided by this Agreement) until the Executive’s successor is duly
elected and qualified or until the Executive’s earlier resignation, removal or
death.

The Executive hereby confirms that he is under no contractual commitments
inconsistent with his obligations set forth in this Agreement. The Executive
will not, during the term of Executive’s employment hereunder, be engaged in any
other business activity pursued for gain, profit or other pecuniary advantage
without the express approval of the Company’s Board of Directors. The foregoing
limitation will not be construed to prohibit the Executive from participating in
reasonable charitable activities or making personal investments in such form or
manner as will neither require the Executive’s services in the operation or
affairs of the companies or enterprises in which such investments are made. The
Executive may also serve as a board member on the boards of directors (or
managers) of other companies that the Company’s Board of Directors and the
Executive mutually determine will not interfere or create a conflict with his
duties hereunder.

2. TERM. The term of this Agreement (the “Term”) shall commence on July 11, 2016
(the “Start Date”) and shall continue indefinitely, until such time, if any,
that this Agreement is terminated pursuant to Section 6 herein.

 



--------------------------------------------------------------------------------

3. COMPENSATION.

(a) Base Salary. The Company shall pay to Executive a Base Salary of Three
Hundred Fifty Thousand Dollars ($350,000.00) annualized, which shall be paid in
installments at least twice per month in accordance with the Company’s normal
payroll practices as are in effect from time to time. Such amount shall be
reviewed on an annual basis by the Company’s Compensation Committee and may be
adjusted pursuant to the mutual agreement of the Company and Executive, but in
no event shall the salary for any subsequent year be less than the salary in
effect for the prior year.

(b) Bonus. During the Term, beginning with the fiscal year ending December 31,
2016, the Executive shall be entitled to annual cash incentive compensation
based upon achievement of such financial milestones or business milestones, or
both, as shall be established annually, and no later than the completion of the
first quarter of such fiscal year, by the Company’s Compensation Committee, or
the Committee of the Board charged with establishing executive compensation,
and, with respect to such annual milestones, in consultation with the Executive.
The Executive’s targeted annual cash incentive compensation shall be a
percentage (not less than 60%) of the Executive’s base salary for the fiscal
year for which achievement of the incentive compensation relates (the “Target
Bonus”) and, in the event the Executive exceeds such financial or business
milestones, such percentage will be adjusted upward not less than
proportionately. The annual incentive compensation shall be prorated for the
fiscal year ending December 31, 2016 (50%). The annual incentive compensation
shall be payable no later than fifteen (15) calendar days following the
completion of the audit of the Company’s financial statements for the related
fiscal year. Executive must be employed on the date the Bonus is paid to be
eligible for the Bonus, except as otherwise provided in Section 6 of this
Agreement

(c) Options and Restricted Stock. Effective upon the Start Date, Executive shall
be granted (a) an option to purchase 300,000 shares of the Company’s common
stock (the “Option”) and (b) 100,000 shares of restricted stock (the “Restricted
Stock”). The Option shall have an exercise price equal to the last sale price of
such Common Stock as quoted on the Nasdaq on the Start Date, shall have a term
of seven years, shall not be exercisable on the date of grant, but shall become
exercisable with respect to 100,000 shares on each of the first, second and
third anniversaries of the Start Date (provided that the Executive has not
previously been terminated by the Company for Cause, or has not resigned without
Good Reason), and shall have other provisions, including provisions relating to
the acceleration of vesting in the event of a Change of Control, as are
contained in the Company’s 2015 Omnibus Incentive Plan and form stock option
agreement. The Restricted Stock shall be subject to a risk of forfeiture back to
the Company in the event the Executive’s employment with the Company is
terminated by the Company for Cause, or by the Executive without Good Reason,
which risk of forfeiture shall lapse (the Restricted Stock shall vest) with
respect to a cumulative one-third of the shares on each of the first, second and
third anniversaries of the Start Date, but shall also lapse in the event of a
Change of Control, as set forth in the Company’s 2015 Omnibus Incentive Plan and
form restricted stock agreement.

(d) Long Term Incentive Plan. During the Term, the Company shall provide to
Executive the right to participate in the Company’s Long Term Incentive Plan, as
may be amended from time to time, per the terms set forth in Exhibit A to this
Agreement.

 

2



--------------------------------------------------------------------------------

(e) Fringe Benefits. During the Term, the Company shall provide to Executive the
right to participate in all fringe benefits and perquisites that are made
available to any other executives of the Company from time to time, including,
without limitation, healthcare coverage provided by the Company or a third party
under contract with the Company, and four weeks per year paid vacation. Vacation
will be administered in accordance with Company policy. Fringe benefits may be
modified or discontinued at the sole discretion of the Company.

(f) Reimbursement of Business Expenses. The Company shall reimburse Executive
for the reasonable and necessary expenses incurred in connection with the
performance of his duties in accordance with the rules and regulations of the
Internal Revenue Service under the Internal Revenue Code of 1986, as amended
(the “Code”) and the policies and procedures of the Company governing such
expenses, upon presentation of appropriate vouchers for said expenses.
Reimbursement or payment of an expense under this Section 3(f) will be made or
reimbursed pursuant to Company’s guidelines, but in no event later than
December 31 of the calendar year following the calendar year in which the
expense was incurred.

(g) Reimbursement of Moving Expenses. Upon execution of this Agreement, the
Company will make a one-time payment to Executive in the total gross amount of
$40,000 in recognition of out-of-pocket expenses to be incurred by Executive in
connection with relocation for purposes of Executive’s employment as President
and CEO of the Company. If Executive resigns without Good Reason prior to the
one year anniversary of the Start Date, he shall repay to the Company the amount
under this Section 3(g).

(h) Reimbursement for Legal Expenses. The Company will reimburse the Executive
for his reasonable attorneys’ fees and costs incurred in the negotiation and
preparation of this Agreement, the Second Amendment to Employment Agreement
effective May 24, 2016, and any future amendments or extensions of this
Agreement. Reimbursement of an expense under this Section 3(h) will be made
within ten (10) days of the Company’s receipt of the Executive’s request for
payment or reimbursement.

(i) Withholding Taxes. The Company may withhold from any benefits payable under
this Agreement all federal, state, city or other taxes as the Company reasonably
determines are required pursuant to any law or governmental regulation or
ruling.

4. CONFIDENTIALITY AGREEMENT. Executive confirms that he has executed that
certain Team Member Confidentiality, Inventions, Non-Compete and
Non-Solicitation Agreement dated                    (the “Confidentiality
Agreement”), and that such Confidentiality Agreement is, and shall remain
effective during and, to the extent specified therein, beyond the Term of this
Agreement. Executive confirms that Executive will not disclose any trade secret
or confidential information to any person except other Company employees with a
need to know the information, except as otherwise required or permitted under
applicable law, including without limitation 18 U.S.C. § 1833(b).

 

3



--------------------------------------------------------------------------------

5. INDEMNIFICATION AND INSURANCE.

(a) In addition to any benefits provided under applicable law, Executive shall
be entitled to the benefits of those provisions of the Company’s Articles of
Incorporation and By-Laws, as amended, which provide for indemnification of
directors and officers of the Company (and no such provision shall be amended in
any way to limit or reduce the extent of indemnification available to Executive
as a director or officer of the Company). The rights of Executive under such
indemnification obligations shall survive the termination of this Agreement and
be applicable for so long as Executive may be subject to any claim, demand,
liability, cost or expense, which the indemnification obligations referred to in
this Section 5 are intended to protect and indemnify him against.

(b) The Company shall, at no cost to Executive, at all times include Executive,
during the Term and for so long thereafter as Executive may be subject to any
such claim, as an insured under any directors’ and officers’ liability insurance
policy maintained by the Company, which policy shall provide such coverage in
such amounts as the Board shall deem appropriate for coverage of all directors
and officers of the Company.

6. TERMINATION.

(a) Notice of Termination. A “Notice of Termination” means a written notice
indicating the specific termination provision in this Agreement relied upon by
the terminating party and setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for the termination of employment under
the provision so indicated.

(b) Termination Due to Death. The Executive’s employment with the Company will
automatically terminate upon his death.

(c) Termination Due to Disability. The Company or the Executive may terminate
the Executive’s employment with the Company by providing Notice of Termination
at any time after the “Total Disability” of the Executive. For the purposes of
this Agreement, the Total Disability of the Executive will occur on the earlier
of: (i) the date the Executive begins to receive disability benefits under the
Company’s long-term disability plan, if any; or (ii) the Executive’s inability
to perform the material duties of his position due to illness or injury for at
least 80% of the normal working days during six consecutive calendar months or
at least 50% of the normal working days during 12 consecutive calendar months.
If the Executive is a qualified person with a disability under the Americans
With Disabilities Act, the Minnesota Human Rights Act, or any other applicable
federal, state or local statute or ordinance, the Company will make reasonable
accommodations to the known physical or mental limitations of the Executive,
including but not limited to consideration of whether extending the periods set
forth in subpart (ii) of this Section 6(c) would constitute a reasonable
accommodation. Termination of employment due to Total Disability shall not
affect the Executive’s rights, if any, under the Company’s long-term disability
plan.

(d) Termination by the Company. The Company may terminate the Executive’s
employment and the Employment Period with or without “Cause” by providing at
least thirty (30) business days’ advance written Notice of Termination to the
Executive. If such termination is for Cause, the Notice of Termination shall
include a description of the facts constituting the Company’s view of Cause. If
the act or acts allegedly constituting Cause are susceptible of cure, then the
Executive may cure such acts within thirty (30) business days of receipt of that
Notice of Termination, and if so cured, such Notice of Termination will not be
effective and the Executive’s employment will not be terminated pursuant to that
Notice of Termination.

 

4



--------------------------------------------------------------------------------

(e) Termination by the Executive. The Executive may terminate his employment
with the Company and the Employment Period with or without Good Reason by
providing at least thirty (30) business days’ advance written Notice of
Termination to the Company. If such termination is for “Good Reason,” the Notice
of Termination shall include a description of the facts constituting the
Executive’s view of “Good Reason.” If the act or acts allegedly constituting
“Good Reason” are susceptible of cure, then the Company may cure such acts
within thirty (30) business days of receipt of that Notice of Termination, and
if so cured, such Notice of Termination will not be effective and the
Executive’s employment will not be terminated pursuant to that Notice of
Termination.

(f) Termination Date. “Termination Date” means: (i) if employment is terminated
because of the Executive’s death, the date of death; (ii) if employment is
terminated for any other reason, the date set forth in a Notice of Termination,
provided that such date complies with the notice and cure requirements of this
Section 6.

7. SEVERANCE PAYMENT.

(a) Definitions.

(i) “Change in Control” shall have the meaning set forth in the Company’s 2015
Omnibus Incentive Plan.

(ii) “Cause” means: (a) Executive’s commission of a felony or any other crime
that has a material adverse effect on the Company, its standing or reputation;
(b) Executive’s theft or embezzlement of the intellectual or physical property
of the Company or any of its customers, clients, agents or employees;
(c) Executive’s fraudulent or dishonest act with respect to any business of the
Company; or (d) Executive’s material breach of his fiduciary duty or duty of
loyalty to the Company or of any agreement made between Executive and the
Company, including, without limitation, the Confidentiality Agreement; and in
the case of (ii)(d), such condition remains uncured by the Executive after
receipt of thirty (30) business days prior written notice of the existence of
such condition. Notwithstanding any other part of this Section 7(a)(ii), “Cause”
shall not include or be based upon, in whole or in part, any action or omission
by Executive which Executive commits based on a directive of the Board of
Directors, or in the good faith belief that it is in the best interests of the
Company or if it is required by law, court order or subpoena.

(iii) “Good Reason” means: (a) the Company’s imposition of material and adverse
changes, without the Executive’s consent, in the Executive’s principal duties,
responsibilities, status, reporting relationship, title or authority, or the
Company’s assignment of duties inconsistent with the Executive’s position; (b) a
reduction in the Executive’s annual base salary or target annual incentive
compensation opportunity (it being understood that any uncured reduction in the
Executive’s annual base salary or target annual incentive compensation
opportunity, without the Executive’s consent, is a material breach of this
Agreement); (c) the Company moving its principal executive offices more than 50
miles from its current location without the Executive’s consent; or (d) the
Company’s material breach of this Agreement; and in the case of each of (iii)(a)
- (d), such condition remains uncured by the Company after receipt of thirty
(30) business days prior written notice of the existence of such condition.

 

5



--------------------------------------------------------------------------------

(b) Following Any Termination of Employment. Upon any termination of the
Executive’s employment with the Company, the Company will pay to the Executive
(or his estate, as appropriate) on Executive’s Termination Date: (i) any accrued
but unpaid Base Salary through the Termination Date; (ii) any accrued but unpaid
Bonus/Incentive/Commissions/Other Variable Comp through the Termination Date;
(iii) any accrued but unused PTO days as of the Termination Date; (iv) any other
accrued or vested benefits or reimbursements up to and including the Termination
Date to which the Executive is entitled by operation of contractual or statutory
law; and (v) any expenses required to be reimbursed pursuant to Section 3(f),
(g) or (h).

(c) Following a Termination by the Company without Cause or by the Executive
with Good Reason. If the Executive’s employment with the Company is terminated
by the Company without Cause, or if the Executive terminates his employment with
Good Reason (each a “Qualifying Termination”), in addition to the payments set
forth in Section 7(b), the Executive will be entitled to compensation pursuant
to following terms and conditions.

 

  (i) continued payment of the Base Salary for a period of twelve (12) months
(the “Severance Period”);

 

  (ii) an amount equal to Executive’s last established Target Bonus, to be paid
no less than thirty (30) days following the Termination Date;

 

  (iii) during the Severance Period, if the Executive qualifies for and timely
elects continued coverage under the Company’s group medical plan and/or group
dental plan pursuant to Section 4980B of the Code (“COBRA”), the Company will
reimburse the Executive, on a monthly basis, the amount the Executive pays for
such COBRA continuation coverage.

The Company shall have no obligation to make any payment under this Section 6(c)
if and so long as the Executive is in material breach of this Agreement or the
Confidentiality Agreement.

(d) Following a Termination Due to Death or Disability of Executive. If
Executive’s employment with the Company is terminated due to Executive’s death
or disability pursuant to Section 6(b) or 6(c) of this Agreement, in addition to
the payments set forth in Section 7(b), the Executive (or his estate) will be
entitled to an amount equal to Executive’s last established Target Bonus, to be
paid no less than thirty (30) days following the Termination Date.

(e) Release Required. Payment of severance compensation shall be subject to and
contingent upon the Executive’s execution of a full and final Release of Claims
in the form attached as Exhibit B. Such payments will not commence until after
the expiration of all applicable revocation periods set forth in the Release.

 

6



--------------------------------------------------------------------------------

8. SECTION 409A COMPLIANCE. The payments under this Agreement are intended to be
exempt from the requirements of sections 409A(a)(2), (3), and (4) of the Code as
(i) non-taxable benefits, (ii) welfare benefits within the meaning of Treas.
Reg. Sec. 1.409A-1(a)(5), and (iii) short-term deferrals under Treas. Reg. Sec.
1.409A-1(b)(4) or separation pay under Treas. Reg. Sec. 1.409A-1(b)(9);
provided, however, if any payment is or becomes subject to the requirements of
Code section 409A, the Agreement as it relates to such payment is intended to
comply with the requirements of section 409A of the Code. For all purposes under
section 409A of the Code, each payment under this Agreement shall be treated as
a separate payment. Notwithstanding anything in the Agreement to the contrary,
if, at the time of Executive’s termination of employment, Executive is a
“specified employee” (within the meaning of section 409A of the Code), then to
the extent any payment under this Agreement is determined by the Company to be
deferred compensation subject to the requirements of section 409A of the Code,
payment of such deferred compensation shall be suspended and not made until the
first day of the month next following the end of the 6-month period following
Executive’s termination, or, if earlier, upon Executive’s death.

9. EXCISE TAX. Notwithstanding anything contained in this Agreement to the
contrary, to the extent that the payments and benefits provided under this
Agreement and benefits provided to, or for the benefit of, the Executive under
any other Company plan or agreement (such payments or benefits are collectively
referred to as the “Payments”) would be subject to the excise tax (the “Excise
Tax”) imposed under Section 4999 of the Code, the Payments shall be reduced (but
not below zero) if and to the extent necessary so that no Payment to be made or
benefit to be provided to Executive shall be subject to the Excise Tax (such
reduced amount is hereinafter referred to as the “Limited Payment Amount”).
Unless the Executive shall have given prior written notice specifying a
different order to the Company to effectuate the foregoing, the Company shall
reduce or eliminate the Payments, by first reducing or eliminating the portion
of the Payments which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the Determination (as
hereinafter defined). Any notice given by Executive pursuant to the preceding
sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.

10. SEVERABILITY. If any provision of this Agreement shall be held by any court
of competent jurisdiction to be illegal, invalid or unenforceable, such
provision shall be construed and enforced as if it had been more narrowly drawn
so as not to be illegal, invalid or unenforceable, and such illegality,
invalidity or unenforceability shall have no effect upon and shall not impair
the enforceability of any other provision of this Agreement. The Executive
acknowledges the uncertainty of the law in this respect and expressly stipulates
that this Agreement be given the construction which renders its provision valid
and enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law.

11. ATTORNEYS’ FEES AND COSTS. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing Party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which he or it may be entitled.

 

7



--------------------------------------------------------------------------------

12. WAIVER OF BREACH. Any waiver by either Party of compliance with any
provision of this Agreement by the other Party shall not operate or be construed
as a waiver of any other provision of this Agreement, or of any subsequent
breach by such Party of a provision of this Agreement.

13. AMENDMENT. No provision in this Agreement may be modified, amended, waived
or terminated unless done in writing, manually signed by both Parties. No course
of dealing between the parties will modify, amend, waive or terminate any
provision of this Agreement or any rights or obligations of any party under or
by reason of this Agreement. No delay on the part of the Company in exercising
any right hereunder shall operate as a waiver of such right. No waiver, express
or implied, by the Company of any right or any breach by Executive shall
constitute a waiver of any other right or breach by the Executive.

14. ENTIRE AGREEMENT. This Agreement contains the entire understanding of the
Parties with regard to all matters contained herein. Other than those agreements
referred to in this Agreement, there are no other agreements, conditions or
representations, oral or written, expressed or implied, with regard thereto.
This Agreement supersedes all prior agreements, if any, relating to the
employment of Executive by the Company.

15. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns. The Company will require any successor
of all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure by the Company to obtain such an assumption
prior to the effectiveness of any such succession will be a material breach of
this Agreement.

16. NO THIRD PARTY BENEFICIARIES. Nothing herein expressed or implied is
intended or shall be construed as conferring upon or giving to any person, firm
or corporation other than the Parties hereto any rights or benefits under or by
reason of this Agreement.

17. NOTICES. Any notice to be given under this Agreement by either Executive or
the Company shall be in writing and shall be effective upon personal delivery,
or delivery by mail, registered or certified, postage prepaid with return
receipt requested. Mailed notices shall be addressed to the Party at the Party’s
last known address of record. Notice delivered personally shall be deemed given
as of actual receipt and mailed notices shall be deemed given as of three
business days after mailing.

18. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute but
one and the same agreement.

19. GOVERNING LAW. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Minnesota, without giving effect to
conflict of law principles of any jurisdiction. In the event of any controversy,
claim or dispute between the Parties arising out of or relating to this
Agreement, such controversy, claim or dispute must be filed exclusively in state
or federal court in Hennepin County, Minnesota.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above:

 

COGENTIX MEDICAL, INC.     EXECUTIVE: By:  

/s/ Howard Zauberman

    By:  

/s/ Darin Hammers

  July 11, 2016, Chairman       Darin Hammers

 

 

9



--------------------------------------------------------------------------------

Exhibit B



--------------------------------------------------------------------------------

TEAM MEMBER

CONFIDENTIALITY, INVENTIONS, NON-COMPETE AND

NON-SOLICITATION AGREEMENT

In consideration of the receipt of future payments from Cogentix Medical and/or
its subsidiaries and affiliates (“CGNT or “the Company”) in the form of
compensation for employment services or otherwise, and/or the opportunity to
purchase stock of the Company, and/or the receipt of stock of the Company,
and/or other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned (the “Undersigned”) hereby agrees
as follows:

1. Compensation for Services Performed. The Undersigned acknowledges and agrees
that for the consideration above stated, the Undersigned will from time to time
in the future work, consult and/or perform services with, for, on behalf of or
in conjunction with the Company.

2. Prior Agreements. The Undersigned and the Company agree that this Team Member
Confidentiality, Inventions, Non-Compete and Non-Solicitation Agreement shall
supersede as of the effective date written below, any prior agreements entered
into between the Undersigned and the Company relating to the subject matter of
this Agreement, specifically, but not limited to, the Team Member Patent and
Confidential Information Agreement, if applicable.

3. Definitions.

a. CONFIDENTIAL INFORMATION means information developed by the Undersigned as a
result of the Undersigned’s consultation, work or services with, for, on behalf
of or in conjunction with the Company, and any information relating to the
Company’s processes and products, including, but not limited to, information
relating to research, development, manufacturing, sales and marketing, customer
lists and other customer-specific information such as pricing and purchasing
history, know-how, formulas, product ideas, product development, inventions,
trade secrets, patents, patent applications, systems, products, programs and
techniques and any secret, proprietary or confidential information, knowledge or
data of the Company. All information disclosed to the Undersigned, or to which
the Undersigned obtains access, whether originated by the Undersigned or by
others, which is treated by the Company as CONFIDENTIAL INFORMATION, or which
the Undersigned has reasonable basis to believe is CONFIDENTIAL INFORMATION,
will be presumed to be CONFIDENTIAL INFORMATION.

The term CONFIDENTIAL INFORMATION will not apply to information which (1) the
Undersigned can establish by documentation known to the Undersigned prior to
receipt by the Undersigned from the Company; (ii) is lawfully disclosed to the
Undersigned by a third party not deriving the same from the Company; or (iii) is
presently in the public domain or becomes a part of the public domain through no
fault of the Undersigned.

b. INVENTIONS means discoveries, improvements, inventions, ideas and works of
authorship (whether patentable or copyrightable) conceived or made by the
Undersigned, either solely or jointly with others, relating to any consultation,
work or services performed by the Undersigned with, for, on behalf of or in
conjunction with the Company or based on or derived from CONFIDENTIAL
INFORMATION. If Undersigned requests exclusion from this Agreement of any ideas,
concepts, processes, improvements, INVENTIONS and copyrightable material,
provided that he/she conceived or originated the same prior to his/her
employment with the Company, the Undersigned shall list all such ideas,
concepts, etc., in the attached Addendum.

4. Inventions. With respect to INVENTIONS, as defined above, (irrespective of
whether such INVENTIONS are made on particular days during which the Undersigned
consults, works or renders any service with, for, or to the Company), the
Undersigned agrees that any INVENTION shall be the sole and exclusive property
of the Company and further agrees:

 

  a. during the period of employment and for the six (6) months thereafter, to
promptly and fully inform the Company in writing of such INVENTIONS, and will
hold such INVENTIONS in trust for the Company’s sole right and benefit;

 

  b. to assign and hereby does assign to the Company all of the Undersigned’s
rights to such INVENTIONS, and to applications for patents and/or copyright
registrations, to patents and/or copyright registrations granted, and to any
other registration of intellectual property upon such INVENTIONS in the United
States or in any country foreign thereto;



--------------------------------------------------------------------------------

  c. to acknowledge and deliver promptly to the Company (without charge to the
Company but at the expense of the Company) such written instruments and do such
other acts as may be necessary, in the opinion of the Company, to obtain and
maintain patents and/or copyright registrations and to vest the entire right and
title thereto in the Company.

 

  d. to acknowledge that any documents, drawings, computer software or other
work of authorship prepared by Undersigned while a team member of the Company
shall be deemed to be “Works Made for Hire” within the meaning of 17 U.S.C.
201(b) and that, accordingly, the Company exclusively owns all copyright rights
in such works of authorship; provided, however, that “works made for hire” does
not include works of authorship that (i) do not relate in any way to any subject
matter pertaining to the Undersigned’s employment or other engagement; (ii) do
not relate in any way to the existing or reasonably foreseeable business,
products, services, projects or CONFIDENTIAL INFORMATION of the Company; or
(iii) do not involve the use of any time, material or facility of the Company;

 

  e. that in the event any such works cannot be deemed Works Made for Hire, the
Undersigned hereby assigns any rights the Undersigned may have in them to the
Company and hereby forever waives and agrees never to assert any and all Moral
Rights the Undersigned may have in or with respect to any such works. “Moral
Rights” means any rights to claim authorship of a work, to object to or prevent
any distortion or other modification of a work, or to withdraw from circulation
or control the publication or distribution of a work, and any similar right, now
or in the future existing under the law of any country in the world, regardless
of whether or not such right is denominated or generally referred to as a Moral
Right; and

 

  f. that in the event of any dispute, arbitration or litigation concerning
whether an invention, improvement or discovery made or conceived by the
Undersigned is the property of the Company, such invention, improvement or
discovery will be presumed the property of the Company and the Undersigned will
bear the burden of establishing otherwise.

Notice. This is to notify the Undersigned that this Agreement does not apply to
an INVENTION for which no equipment, supplies, facility, trade secret or
CONFIDENTIAL INFORMATION of the Company was used and which was developed
entirely on the Undersigned’s own time, and (1) which does not relate
(a) directly to the business of the Company or (b) to the Company’s actual or
demonstrably anticipated research or development, or (2) which does not result
from any work performed by the Undersigned for the Company.

5. Confidential Information.

a. Except as required by the Undersigned’s consultation, work or services with,
for, on behalf of or in conjunction with the Company, the Undersigned will hold
any CONFIDENTIAL INFORMATION in the strictest of confidence and never use,
disclose or publish any CONFIDENTIAL INFORMATION without the prior written
express permission of the Company. The Undersigned agrees to maintain control
over any CONFIDENTIAL INFORMATION obtained and restrict access thereto to those
of the Undersigned’s fellow team members, agents or other associated parties who
have a need to use such CONFIDENTIAL INFORMATION for the intended purpose. The
Undersigned agrees to advise and inform any party to whom Undersigned has
provided access to the CONFIDENTIAL INFORMATION of its confidential nature and
the Undersigned agrees to ensure that such associated parties be bound by the
terms and obligations of this Agreement.

b. The Undersigned further agrees that the Company will have the right to refuse
publication of any papers prepared by the Undersigned as a result of the
Undersigned’s consultation, work or services with, for, on behalf of or in
conjunction with the Company. Proposed publications referring to the
Undersigned’s consultation, work, services and activities with, for, on behalf
of or in conjunction with the Company, or referring to any information developed
therefrom, will be submitted by the Undersigned to the Company prior to
publication, for approval and review to insure that the Company’s position with
respect to patent applications, trade secrets, CONFIDENTIAL INFORMATION,
INVENTIONS, marketing programs, etc., are not adversely affected by publication
disclosures. The Undersigned agrees to abide by the Company’s decisions in these
matters.



--------------------------------------------------------------------------------

6. Return of Company Property. All documents and tangible items provided to
Undersigned by the Company or created by Undersigned for use in connection with
his/her employment by or association with the Company. whether CONFIDENTIAL
INFORMATION or not, are the property of the Company and shall be promptly
returned to the Company upon termination of employment or association with the
Company, or at any prior time at the Company’s request, together with all
copies, recordings, notes or reproductions of any kind made from or about the
documents and tangible items or the information they contain. The Undersigned
acknowledges and agrees that all such documents and tangible materials, and
copies or duplicates thereof, including the Undersigned’s own notes, are the
Company’s property. After returning these documents and tangible items, the
Undersigned will immediately and permanently delete from any electronic media in
the Undersigned’s possession, custody, or control (such as computers, mobile
phones, hand-held devices, tablets, back-up devices, zip drives, MP3 players,
PDAs, etc.) or to which the Undersigned has access (such as the cloud, remote
e-mail exchange servers, back-up servers, off-site storage, etc.), all Company
documents or electronically stored images and other data or data compilations
stored in any medium from which such information can be obtained. Undersigned
also agrees to provide the Company with list of any documents that the
Undersigned created or is otherwise aware that are password-protected and the
password(s) necessary to access such password-protected documents.

7. Non-Compete/Non-Solicitation. The Undersigned agrees that during the period
the Undersigned is employed by or otherwise associated with the Company and for
a period of twelve (12) months thereafter, the Undersigned will not, without the
prior written consent of the Company, directly or indirectly, engage in any of
the following actions:

a. Render services, advice, or assistance to any corporation, person,
organization or other entity which engages in the marketing, selling,
production, design or development of any concepts, products or services which
are in competition with the Company in an area in which the Undersigned has
performed work, has been provided information about, or has had access to
(including products, goods, services or procedures currently being researched or
under development by the Company), or engage in any such activities in any
capacity whatsoever, directly or indirectly, alone or with another person or
entity, including, without limitation, as an employee, a team member,
independent contractor, consultant, advisor, officer, director, manager,
beneficial owner, partner, member or greater than 3% shareholder. The
restrictions contained in this Section 7 will not prevent the Undersigned from
becoming employed with or providing consulting services to a large diversified
organization with separate and distinct divisions that do not compete, directly
or indirectly, with the Company, but only if: (i) the Company first receives
written assurances from the prospective employer and the Undersigned,
satisfactory to the Company in its reasonable discretion, confirming that the
Undersigned will render no services, directly or indirectly, to any divisions or
business units that compete with the business of the Company and (ii) the
Company’s Chief Executive Officer gives written approval for the Undersigned to
provide the proposed employment or consulting services. By signing this
Agreement, Employee acknowledges and agrees that should the Undersigned’s
employment with the Company end, the restrictions on the Undersigned’s
activities referenced in this Agreement will not prevent the Undersigned from
earning a living.

b. Induce, solicit, endeavor to entice or attempt to induce any customer,
supplier, licensee, licensor or other business relation of the Company to cease
doing business with the Company, or in any way interfere with the relationship
between any such customer, vendor, licensee, licensor or other business relation
and the Company.

c. Induce, solicit, hire, encourage, endeavor to entice or attempt to induce any
team member of the Company to leave the employ of the Company, or to work for,
render services or provide advice to or supply confidential business information
or trade secrets of the Company to any third person or entity, or to in any way
interfere adversely with the relationship between any such team member and the
Company. If the Undersigned is approached by a team member regarding potential
employment at a new employer, the Undersigned will inform the team member of
this non-solicitation obligation and refrain from engaging in any communication
with the team member regarding such opportunities.

8. Conflict of Interest/Duty of Loyalty. The Undersigned agrees not to engage in
any conduct which might result in, or create the appearance of using the
Undersigned’s position for private gain, or otherwise create a conflict of
interest or the appearance of a conflict of interest with the Company. Such
conduct includes without limitation having an undisclosed financial interest in
any vendor or supplier of the Company, accepting payments of any kind or gifts
other than of a nominal value from vendors, customers or suppliers, or having an
undisclosed relationship with a family member or other individual who is
employed by any entity in active or potential competition with the Company, and
which creates a conflict of interest.



--------------------------------------------------------------------------------

While still employed at the Company, the Undersigned may not: (1) engage in any
activity that deprives or could potentially deprive the Company of a business
opportunity; (2) establish, operate, participate in advise or assist to
establish in an manner whatsoever any business that does or would compete with
the Company; (3) take any preliminary or preparatory steps toward establishing
or operating such a business; or (4) otherwise engage in activities detrimental
to the Company.

9. Remedies. The Undersigned recognizes that harm may result to the Company and
its business if Undersigned breaches any provision of this Agreement, and that
CONFIDENTIAL INFORMATION and INVENTIONS are among CGNT’s most valuable assets
and their value may be unwittingly destroyed by casual dissemination. Therefore,
in the event of a breach or threatened breach of any provision of this
Agreement, the Company shall have the right, in addition to any other remedies
available to it, to preliminary and permanent injunctive relief restraining the
Undersigned from violating the terms of this Agreement, it being acknowledged
that other remedies at law are inadequate. The Company shall also be entitled to
an equitable accounting of all profits or benefits arising out of such
violation, and to the repayment of all profits, compensation, commissions, fees,
royalties, or other financial rewards which the Undersigned or any other entity
or person may realize as a result of the Undersigned’s violations of this
Agreement. These rights and remedies shall be cumulative and in addition to any
other rights or remedies to which CGNT may be entitled. CGNT may also recover
from Undersigned its attorneys’ fees and costs in any action for breach of this
Agreement in which the Company substantially prevails.

10. Severability. Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under applicable law. If any provision of this
Agreement shall be held by any court of competent jurisdiction to be illegal,
invalid or unenforceable, such provision shall be construed and enforced as if
it had been more narrowly drawn so as not to be illegal, invalid or
unenforceable, and such illegality, invalidity or unenforceability shall have no
effect upon and shall not impair the enforceability of any other provision of
this Agreement.

11. Authority. The Undersigned warrants to the Company that (a) the Undersigned
has the right to enter into this Agreement; (b) the Undersigned has no
obligations to any other person or entity which are in conflict with the
Undersigned’s ability to perform service to the Company or the Undersigned’s
obligations under this Agreement; (c) the Undersigned has not brought and will
not bring to the Company any trade secret, confidential information, or any
other property belonging to a third party including any former employer; and
(d) in the event the Undersigned has disclosed information to the Company,
created any original materials or used any proprietary information in
consulting, working or rendering services with, for or to the Company, the
Undersigned has the right to disclose, create or use such information or
materials, as applicable, and such disclosure, creation or use will not violate
any privacy, proprietary or other rights of others. The Undersigned agrees to
indemnify and hold the Company harmless against any expenses, damages, costs,
losses or fees (including legal fees) incurred by the Company in any suit claim
or proceeding brought by a third party and which is based on facts which
constitute a breach of the above warranties.

12. Miscellaneous. This Agreement may only be amended or waived in a written
document manually signed both by the Undersigned and the Company’s Chief
Executive Officer. No failure or delay in enforcing any right will be deemed a
waiver. The obligations of the Undersigned set forth in this Agreement shall
survive any termination or expiration of this Agreement or any relationship
between the undersigned and the Company, regardless of the reason for
termination. This Agreement shall be binding upon the Undersigned and his or her
personal representative, successors and assigns and shall run to the benefit of
CGNT, its successors and assigns. This Agreement shall be governed by the laws
of the State of Minnesota. In the event of any controversy, claim or dispute
between the parties arising out of or relating to this Agreement, such
controversy, claim or dispute must be filed and litigated exclusively in state
or federal court in Hennepin County, Minnesota.

13. Acknowledgments. If the Undersigned is an employee, the Undersigned
acknowledges and agrees that he/she is an employee at will and such employment
may be terminated by the Company or the Undersigned at any time with or without
cause or advance notice. The Undersigned acknowledges that the Company has
advised the Undersigned to seek counsel regarding this Agreement. The
Undersigned has not executed this Agreement in reliance upon any representation
or promise except those contained in this Agreement. The Undersigned has read
and understands this Agreement and agrees to all its terms and conditions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Undersigned have executed this Agreement
effective as of hire date:     , 2017.

COGENTIX MEDICAL AND SUBSIDIARIES                         UNDERSIGNED

 

Signature:  

 

    Signature:  

 

Print Name:  

Karly Sybrant

    Print Name:  

 

Title:  

Director, Human Resources

    Address:  

 

Date:  

 

   

 

      Date:  

 



--------------------------------------------------------------------------------

TEAM MEMBER CONFIDENTIALITY, INVENTIONS,

NON-COMPETE AND NON-SOLICITATION AGREEMENT

ADDENDUM

INVENTIONS COPYRIGHTABLE AND CONFIDENTIAL MATERIALS FOR WHICH TEAM MEMBER

CLAIMS EXCLUSION FROM THIS AGREEMENT

In order to identify the Undersigned’s claim of ownership, the Undersigned shall
list below all of his/her present ideas, concepts, processes, improvements,
INVENTIONS and copyrightable material which he/she has conceived or originated
prior to his/her employment with the Company, which have not yet been patented
or covered by pending applications or patent, or which have not yet been
registered or covered by pending applications for registration and which he/she
claims are excluded from this Agreement.

 

1.   

 

   2.   

 

   3.   

 

   4.   

 

   5.   

 

   6.   

 

   7.   

 

   8.   

 

   9.   

 

   10.   

 

  

(If additional space is required, please use the back of this Agreement and
initial the end of the list.)

The Undersigned agrees that the Company is under no obligation based on any
claim of proprietary right made by the Undersigned in above listing.

 

Signature:  

 

    Signature:  

 

Print Name:  

 

    Print Name:  

 

Title:  

 

    Address:  

 

Date:  

 

    Date:  

 